Citation Nr: 0926153	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-14 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 30 percent for service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran has occupational and social impairment with 
reduced reliability and productivity caused by PTSD.

2.  It is as likely as not that the Veteran's current 
bilateral hearing loss is the result of his service. 

3.  It is as likely as not that the Veteran's current 
tinnitus is the result of his service. 


CONCLUSIONS OF LAW

1.  The criteria for rating of 50 percent for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411.

2.  Service connection for bilateral hearing loss and for 
tinnitus is established.  38 U.S.C.A. 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

With regard to the Veteran's PTSD, his original claim was 
received in December 2005.  In a June 2006 rating decision, 
the RO granted service connection at an initial rating of 30 
percent disabling, effective the date the claim was received.  
The Veteran contends that he warrants an initial rating 
higher than 30 percent.

Under the rating schedule, a 30 percent evaluation is 
warranted under the General Rating Formula for Mental 
Disorders when the evidence demonstrates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted when the evidence 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as (for 
example): flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The Veteran underwent a VA psychiatric evaluation in May 
2006.  The Veteran reported recurring depression of 15 to 18 
years, with his most recent bout of depression occurring 
approximately 3 months prior and lasting for 3 days.  He 
stated that he becomes depressed approximately three times 
per year for a few days at a time and that he tends to 
ruminate about Vietnam when depressed.  The Veteran reported 
a tendency of being detached from others, with which his wife 
has learned to cope.  He reported requiring "quiet time" in 
the evening, and wishing he could be "more open" with his 
family.  He reported having 6 friends.  

Upon a mental status examination, the examiner noted the 
Veteran to be cooperative, friendly and attentive, with clear 
and coherent speech and a normal affect.  His thought process 
and thought content were unremarkable and he reported no 
delusions or hallucinations.  The examiner noted that 
regarding judgment, the Veteran understands the outcome of 
his behavior; regarding insight, the Veteran understands that 
he has a problem.  The Veteran reported no panic attacks or 
homicidal or suicidal thoughts.  His recent memory was mildly 
impaired

The examiner diagnosed chronic PTSD.  The examiner noted as 
symptoms the efforts to avoid thoughts, feelings, or 
conversations associated with the trauma of combat, feeling 
of detachment or estrangement from others, restricted range 
of affect, irritability or outbursts of anger, 
hypervigilance, difficulty concentrating, and intense 
psychological distress at exposure to internal or external 
cues regarding combat.  The examiner assigned a GAF score of 
65.

The examiner opined that the Veteran's PTSD symptoms or 
detachment and irritability "have caused minor problems in 
relationships", and noted that the Veteran was employed and 
had functioned very well at work.  The examiner found that 
PTSD symptoms result in deficiencies in family relations and 
mood but not at work.

Such a finding provides evidence against this claim.  
However, the examiner also noted that the Veteran experienced 
depressed mood, avoidance, irritability, significant 
detachment and restricted range of affect, constant 
hypervigilance, and mild memory loss, which would tend to 
support this claim.

The post-service treatment records also lend support to this 
claim.  An April 2007 VA treatment record indicates 
improvement in the Veteran's PTSD symptoms since his prior 
evaluation in November 2006, yet the Veteran was still 
assigned a GAF score of 50 on both occasions, indicating the 
severity of his symptoms despite some improvement.  The 
Veteran's testimony before the Board in May 2009, including 
statements of becoming a loner at work to avoid 
confrontation, sleep difficulties, flashbacks, and becoming 
overwhelmed after a short time at social gatherings, supports 
the claim for an increased disability rating for PTSD.

While the Board finds that the VA examiner's opinion is 
entitled to great probative weight, as it took into account 
all of the relevant medical evidence as well as the Veteran's 
history, the Board finds that the Veteran must be given the 
benefit of the doubt.  The Veteran's PTSD meets the criteria 
of occupational and social impairment with reduced 
reliability and productivity due to its symptoms for a 50 
percent disability rating.  Even based on the Veteran's 
statements, there is no basis for a higher evaluation. 

Because there is an approximate balance of positive and 
negative evidence, the benefit-of-the-doubt standard applies. 
38 U.S.C.A. § 5107(b).  Reasonable doubt as to the current 
severity of the Veteran's PTSD will be resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.  

This finding does not suggest that the Veteran's PTSD will 
not improve.  Simply stated, at this time, the Veteran has 
met the requirements of a higher evaluation at this time.

The Board finds no basis to grant a higher evaluation than 50 
percent.  The service and post-service medical record would 
provide evidence against such a finding.  

2.  Hearing loss and tinnitus

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  

Importantly, the Court has also held that the regulation does 
not necessarily preclude service connection for hearing loss 
that first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran stated in support of this claim that his hearing 
was damaged due to his time in service, specifically his time 
in combat and because of a grenade that exploded within feet 
of him, sending shrapnel into his back.

The evidence, including service personnel records (SPRs), 
supports the Veteran's statements of time spent in combat 
with regular noise exposure, as well as his injury from 
grenade shrapnel.  The Veteran's testimony is found to be 
credible. 

The service treatment records (STRs) indicate no complaints 
of, or treatment for, hearing loss.  The separation 
examination indicates hearing at a normal level of 15/15 in 
both ears, providing limited evidence against this claim. 
However, the Veteran's exposure to loud noise is conceded. 

A private audiological evaluation was performed in November 
2005 at Starkey Laboratories.  The evaluation indicated 
slight to moderate sensorineural hearing loss bilaterally, 
with moderate to marked hearing loss at 4000 Hertz and above.  
No written analysis was included with the audiological 
record.

A VA audiological evaluation was performed in May 2006.  The 
evaluation revealed bilateral mild to severe sensorineural 
hearing loss, as measured by the VA standards stated above 
and explained in 38 C.F.R. § 3.385.  The Veteran reported 
decreased hearing in both ears and difficulty understanding 
speech following exposure to an exploding grenade in 1967.  
The Veteran also reported tinnitus that fluctuates in 
intensity since exposure to the exploding grenade.  

The VA examiner opined that it is less likely than not that 
the Veteran's hearing loss is due to military noise exposure.  
The examiner based his opinion on the STRs which indicated 
normal hearing upon discharge from service.  The examiner 
stated, "I cannot provide an opinion regarding the 
relationship between [the Veteran's] tinnitus and his 
military noise exposure without resorting to mere 
speculation.  The reported date of onset of the tinnitus 
coincides with his dates of military service, but his 
audiometric records indicated normal hearing when he was 
discharged from the military.  This tester would expect 
noise-induced tinnitus to be accompanied by noise-induced 
hearing loss, but I am not sure if this is a prerequisite."

In the May 2006 evaluation, the examiner cited a positive 
history of military noise exposure, noting the Veteran's 
combat service and exposure to the exploding grenade, while 
denying occupational noise exposure after service.  The 
Veteran has stated that the 1967 grenade explosion was within 
feet of him, close enough to send shrapnel into his back.  
Again, the Board finds the Veteran's testimony at the May 
2009 hearing to be credible.

Because there is an approximate balance of positive and 
negative medical evidence, the benefit-of-the-doubt standard 
applies. 38 U.S.C.A. § 5107(b).  Reasonable doubt as to the 
origin of the Veteran's bilateral hearing loss and tinnitus 
will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  
Accordingly, the appeal is granted.

Duty to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in January 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appeal.  

ORDER

A disability evaluation of 50 percent for PTSD is granted.

Service connection for bilateral hearing loss and for 
tinnitus is granted.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


